PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Moalemzadeh, Peter
Application No. 16/203,095
Filed: November 28, 2018
Title: DNA MEDICAL IDENTIFICATION BRACELET         
:
:
:            DECISION ON PETITION
:
:


	
This is a decision on the petition under 37 CFR 1.137(a), filed June 6, 2022, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the non-final Office action mailed May 11, 2021, which set a period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on August 12, 2021. The Office mailed a Notice of Abandonment on November 19, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Technology Center Art Unit 2688 for review of the amendment filed June 6, 2022. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET